DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 13 and 15 recite equations, but these equations do not have defined variables. It is at least unclear to Examiner what the variables refer to. Examiner suggests amending to define the variables of the equations.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-11 and 16-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schulte (US 2013/0296908).
Regarding claim 1, Schulte teaches a method for controlling an operation of an ultrasonic blade of an ultrasonic electromechanical system, the method comprising:
providing an ultrasonic electromechanical system comprising an ultrasonic transducer coupled to an ultrasonic blade via an ultrasonic waveguide (par. [0165] transducer 50 coupled to blade 79 via waveguide 80);
applying, by an energy source, a power level to the ultrasonic transducer (at least par. [0167]),
determining, by a control circuit coupled to a memory, a mechanical property of the ultrasonic electromechanical system (temperature of blade, correlated with impedance, as in par. [0296]);
comparing, by the control circuit, the mechanical property with a reference mechanical property stored in the memory (comparing from a threshold as in par. [0196]); and
adjusting, by the control circuit, the power level applied to the ultrasonic transducer based on the comparison of the mechanical property with the reference mechanical property (par. [0186] adjust output based on values).
Regarding claim 2, Schulte teaches wherein determining, by a control circuit, a mechanical property of the ultrasonic electromechanical system comprises determining, by the control circuit, a resonant frequency of the ultrasonic blade (par. [0298] resonance tracked by the generator).
Regarding claim 3, Schulte teaches further comprising determining, by the control circuit, a temperature of the ultrasonic blade (par. [0196]).
Regarding claim 4, Schulte teaches wherein determining, by the control circuit, a temperature of the ultrasonic blade comprises determining, by the control circuit, the temperature of the ultrasonic blade based on a resonant frequency of the ultrasonic blade (par. [0442] resonant frequency used to determine blade temperature).
Regarding claim 5, Schulte teaches wherein determining, by the control circuit, a temperature of the ultrasonic blade comprises measuring, by the control circuit, a phase angle between a voltage signal Vg(t) and a current signal Ig(t) applied to the ultrasonic transducer by the energy source (par. [0441] frequency determined by phase between current and voltage, which is used to determine temperature as in par. [0442]).
Regarding claim 6, Schulte teaches wherein determining, by the control circuit, a temperature of the ultrasonic blade comprises measuring, by the control circuit, an impedance Zg(t) equal to a ratio of a voltage signal Vg(t) to a current signal Ig(t) applied to the ultrasonic transducer by the energy source (par. [0442] with impedance proportional to voltage, with current held constant, related to temperature).
Regarding claim 7, Schulte teaches a method for determining a characteristic of an ultrasonic blade of an ultrasonic electromechanical system, the method comprising:
providing an ultrasonic electromechanical system comprising an ultrasonic transducer coupled to an ultrasonic blade via an ultrasonic waveguide (par. [0165] transducer 50 coupled to blade 79 via waveguide 80);
applying, by an energy source, a power level to the ultrasonic transducer (par. [0167]); and
determining, by a control circuit coupled to a memory, the characteristic of the ultrasonic blade (temperature of blade, correlated with impedance, as in par. [0296]).
Regarding claim 8, Schulte teaches wherein determining, by a control circuit coupled to a memory, the characteristic of the ultrasonic blade comprises determining, by the control circuit coupled to the memory, a temperature of the ultrasonic blade (par. [0196]).
Regarding claim 9, Schulte teaches wherein determining, by the control circuit coupled to the memory, a temperature of the ultrasonic blade comprises:
determining, by the control circuit, a resonant frequency of the ultrasonic blade; and comparing, by the control circuit, the resonant frequency of the ultrasonic blade to a reference resonant frequency stored in the memory of the control circuit (par. [0442] resonant frequency used to determine blade temperature).
Regarding claim 10, Schulte teaches by the control circuit coupled to the memory, a temperature of the ultrasonic blade comprises measuring, by the control circuit, a phase angle between a voltage signal Vg(t) and a current signal Ig(t) applied to the ultrasonic transducer by the energy source (par. [0441] frequency determined by phase between current and voltage, which is used to determine temperature as in par. [0442]).
Regarding claim 11, Schulte teaches wherein determining, by the control circuit coupled to the memory, a temperature of the ultrasonic blade comprises measuring, by the control circuit, an impedance Zg(t) equal to a ratio of a voltage signal Vg(t) to a current signal Ig(t) applied to the ultrasonic transducer by the energy source (par. [0442] with impedance proportional to voltage, with current held constant, related to temperature).
Regarding claim 16, Schulte teaches a method of determining a functional status of an ultrasonic electromechanical system, the method comprising:
providing an ultrasonic electromechanical system comprising an ultrasonic transducer coupled to an ultrasonic blade via an ultrasonic waveguide (par. [0165] transducer 50 coupled to blade 79 via waveguide 80);

determining, by a control circuit coupled to a memory, the functional status of the ultrasonic blade (temperature of blade, correlated with impedance, as in par. [0296]).
Regarding claim 17, Schulte teaches wherein determining, by a control circuit coupled to a memory, the functional status of the ultrasonic blade comprises determining, by the control circuit coupled to the memory, an instability of the ultrasonic blade (determining resonance as in par. [0296]).
Regarding claim 18, Schulte teaches the method further comprising: determining, by the control circuit, a temperature of the ultrasonic blade (temperature of blade, correlated with impedance, as in par. [0296]); and comparing, by the control circuit, the temperature of the ultrasonic blade to an ultrasonic blade instability trigger point threshold (compare temperature to an altered stiffness of the blade with resonance and adjust accordingly as in par. [0298]).
Regarding claim 19, Schulte teaches wherein determining, by a control circuit coupled to a memory, the functional status of the ultrasonic blade comprises determining, by the control circuit coupled to the memory, an initial temperature of the ultrasonic blade (room temperature as in par. [0352]).
Regarding claim 20, Schulte teaches measuring, by the control circuit, a resonant frequency of the ultrasonic blade prior to applying, by the energy source, the power level to the ultrasonic transducer (par. [0352] with starting resonant frequency of 55.8 kHz);
comparing, by the control circuit, the measured resonant frequency to a baseline resonant frequency (compare resonance as in par. [0352]); and
determining, by the control circuit, the initial temperature of the ultrasonic blade based on the comparison of the measured resonant frequency with the baseline resonant frequency (par. [0398]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schulte in view of Ross (US 2013/0331874).
Regarding claim 12, Schulte is silent regarding the method further comprising generating, by the control circuit, a temperature estimator and state space model of the temperature of the ultrasonic blade as a function of a resonant frequency of the ultrasonic electromechanical system based on a set of non-linear state space equations.However, Ross teaches estimating temperature based on a resonant frequency based on the state of the device (par. [0098], [0099]).It would have been obvious to one of ordinary skill in the art to modify Schulte with the estimation equation of Ross, to give an equation to be able to calculate temperature based on frequency, as desired by Schulte as in par. [0296].
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schulte in view of Ross, in further view of Mehta (US 2016/0206362).
 Regarding claim 14, Schulte is silent regarding the method further comprising applying, by the control circuit, a Kalman filter to improve the temperature estimator and state space model.
However, Mehta teaches a Kalman filter used to estimate temperature in a space (par. [0162]). It would have been obvious to one of ordinary skill in the art to modify Mehta with using a Kalman filter to avoid the cost and bulk of a separate temperature sensor (par. [0162]).
Allowable Subject Matter
Claims 13 and 15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Regarding claim 13, Schulte and Ross are the closest prior art of record. However, Ross teaches a different equation for determining the temperature of the ultrasonic blade. Examiner has not found any piece of art that discloses, fairly suggests, or makes obvious the arrangement.
Regarding claim 14, Schulte, Ross, and Mehta are the closest prior art of record. However, Ross and Mehta do not teach the equations of claim 15 with the state variance of the state estimator or gain of the Kalman filter. Examiner has not found any piece of art that discloses, fairly suggests, or makes obvious the arrangement.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BO OUYANG whose telephone number is (571)272-8831. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hoffman can be reached on 303-297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/BO OUYANG/Examiner, Art Unit 3794                                                                                                                                                                                                        
/MICHAEL F PEFFLEY/Primary Examiner, Art Unit 3794